Name: Commission Implementing Regulation (EU) No 1186/2014 of 3 November 2014 fixing the import duties in the cereals sector applicable from 4 November 2014
 Type: Implementing Regulation
 Subject Matter: plant product;  EU finance;  trade;  agricultural policy
 Date Published: nan

 4.11.2014 EN Official Journal of the European Union L 316/64 COMMISSION IMPLEMENTING REGULATION (EU) No 1186/2014 of 3 November 2014 fixing the import duties in the cereals sector applicable from 4 November 2014 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 183 thereof, Whereas: (1) Article 1(1) of Commission Regulation (EU) No 642/2010 (2) states that the import duty on products covered by CN codes 1001 11 00, 1001 19 00, ex 1001 91 20 [common wheat seed], ex 1001 99 00 (high quality common wheat other than for sowing), 1002 10 00, 1002 90 00, 1005 10 90, 1005 90 00, 1007 10 90 and 1007 90 00 is to be equal to the intervention price valid for such products on importation and increased by 55 %, minus the CIF import price applicable to the consignment in question. However, that duty may not exceed the rate of duty in the Common Customs Tariff. (2) Article 1(2) of Regulation (EU) No 642/2010 lays down that, for the purposes of calculating the import duty referred to in paragraph 1 of that Article, representative CIF import prices are to be established on a regular basis for the products referred to in that paragraph. (3) Under Article 2(1) of Regulation (EU) No 642/2010, the import price to be used for the calculation of the import duty on products referred to in Article 1(1) of that Regulation is the daily CIF representative import price determined as specified in Article 5 of that Regulation. (4) Import duties should be fixed for the period from 4 November 2014 and should apply until new import duties are fixed and enter into force. (5) Under Article 2(2) of Regulation (EU) No 642/2010, this Regulation should enter into force on the day of its publication, HAS ADOPTED THIS REGULATION: Article 1 From 4 November 2014, the import duties in the cereals sector referred to in Article 1(1) of Regulation (EU) No 642/2010 shall be those fixed in Annex I to this Regulation on the basis of the information contained in Annex II. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 November 2014. For the Commission, On behalf of the President, Jerzy PLEWA Director-General for Agriculture and Rural Development (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Regulation (EU) No 642/2010 of 20 July 2010 on rules of application (cereal sector import duties) for Council Regulation (EC) No 1234/2007 (OJ L 187, 21.7.2010, p. 5). ANNEX I Import duties on the products referred to in Article 1(1) of Regulation (EU) No 642/2010 applicable from 4 November 2014 CN code Description Import duties (1) (EUR/t) 1001 11 00 Durum wheat seed 0,00 1001 19 00 High quality durum wheat, other than for sowing 0,00 Medium quality, other than for sowing 0,00 Low quality, other than for sowing 0,00 ex 1001 91 20 Common wheat seed 0,00 ex 1001 99 00 High quality common wheat, other than for sowing 0,00 1002 10 00 Rye seed 4,49 1002 90 00 Rye, other than for sowing 4,49 1005 10 90 Maize seed, other than hybrid 4,49 1005 90 00 Maize, other than for sowing (2) 4,49 1007 10 90 Grain sorghum, other than hybrids for sowing 4,49 1007 90 00 Grain sorghum, other than for sowing 4,49 (1) The importer may benefit, under Article 2(4) of Regulation (EU) No 642/2010, from a reduction in the duty of:  EUR 3/tonne, where the port of unloading is located on the Mediterranean Sea (beyond the Strait of Gibraltar) or on the Black Sea, for goods arriving in the Union via the Atlantic Ocean or the Suez Canal,  EUR 2/tonne, where the port of unloading is located in Denmark, Estonia, Ireland, Latvia, Lithuania, Poland, Finland, Sweden, the United Kingdom or on the Atlantic coast of the Iberian Peninsula, for goods arriving in the Union via the Atlantic Ocean. (2) The importer may benefit from a flat-rate reduction of EUR 24/tonne where the conditions laid down in Article 3 of Regulation (EU) No 642/2010 are met. ANNEX II Factors for calculating the duties laid down in Annex I 1. Averages over the reference period referred to in Article 2(2) of Regulation (EU) No 642/2010: (EUR/t) Common wheat (1) Maize Exchange Minneapolis Chicago Quotation 179,86 112,48 Gulf of Mexico premium  25,89 Great Lakes premium 68,56  2. Averages over the reference period referred to in Article 2(2) of Regulation (EU) No 642/2010: Freight costs: Gulf of Mexico-Rotterdam 14,17 EUR/t Freight costs: Great Lakes-Rotterdam 47,21 EUR/t (1) Premium of EUR 14/t incorporated (Article 5(3) of Regulation (EU) No 642/2010).